Mr. President, your election to the presidency of the thirty-sixth session of the General Assembly represents recognition of your unquestioned qualities as a veteran diplomat and just recognition of the constructive role played by the country that you represent in such a dignified manner, Iraq, on the international scene. On behalf of the People's Republic of Angola, we are extremely pleased to express our heartfelt congratulations and our sincere wishes for success in the discharge of your mandate.
251.	I should like to take this opportunity to extend to Mr. Rudiger von Wechmar our sincere gratitude for his tireless work during the period in which he presided over the thirty-fifth session of the General Assembly and for the dignified and enlightened manner in which he discharged his high responsibilities.
252.	I should also like to pay tribute to the Secretary General for his considerable and significant efforts in the search for solutions to the thorny problems which the international community faces.
253.	It is with profound concern that we address the Assembly inasmuch as the international situation has worsened considerably to the very point of threatening the actual survival of humanity. The present crisis in the process of achieving detente has created a new danger for international peace and stability.
254.	Despite the praiseworthy and persistent efforts of the socialist countries and of the democratic and peace loving and just ice-loving forces throughout the world to achieve detente, general and complete disarmament and the worldwide prohibition of the manufacture and use of weapons of mass destruction, notably nuclear and bacteriological weapons, including the neutron bomb, not only have conflicts between States and plots against the sovereignty and security of States increased, but also the arms race has proceeded even further in the escalation of the irrational. Moreover, the cold war has once again reappeared by virtue of the disastrous policies pursued by the present Administration in the United States, which is bent upon direct or indirect confrontation between East and West.
255.	Thus, forces hostile to the emancipation of peoples continue to attack the independence, sovereignty and territorial integrity of countries as well as the right of peoples under foreign domination to self-determination and independence. More and more they have resorted to the use of force, military intervention, occupation and interference, in flagrant violation of the Charter of the United Nations and international law. Thus, hotbeds of tension persist, above all in the Middle East, Africa particularly in its southern part—SouthWest and SouthEast Asia, the Caribbean and Central America. New conflicts between States have been further exacerbating the international situation. .
256.	A year ago [7th meeting], we drew the attention of the Assembly to the progressive deterioration of the international situation. It is regrettable to note that its causes have persisted and their effects have been aggravated by the policies of certain .Western Powers: the fundamental principles of the Charter of the United Nations and of the policy of nonalignment have npt been strictly respected; aggression of all kinds against independent States has been fomented and encouraged; military bases have been imposed or strengthened in all parts of the world; the serious moves repeatedly made by the socialist countries and progressive and democratic forces aimed at achieving detente, general and complete disarmament and a comprehensive ban on the manufacture and use of weapons of mass destruction have been blocked; the arms race has been deliberately and dangerously encouraged; the efforts of the developing countries aimed at a gradual reduction of the existing and ever-growing gap between the rich and poor countries have been impeded; resolutions clearly setting forth the imperative need to make the Indian Ocean a real zone of peace have not been respected; and the legitimate right to independence of the Namibian, South African, Sahraoui, Palestinian, East Timorean, Chilean, Salvadorian and Puerto Rican peoples, as well as many others, have been thwarted.
257.	In this alarming situation which clearly threatens the future of peoples, especially that of the peoples of the developing countries, and the growing tragedy of human beings subjected to exploitation, oppression and injustice, we are compelled to repeat our earlier words:
"It is time for the millions of human beings still without freedom or the right to choose their own future to be able to avail themselves of ways and means of fighting servitude, humiliation, tyranny, poverty, hunger, ignorance and disease.
"It is time for all developing peoples to take resolute action in the fight against imperialism, colonialism, neocolonialism, Zionism, expansionism, apartheid and the exploitation of man by man so as to be able freely to choose their own economic, political, social and cultural systems free from intimidation or pressure. It is time for them to take into their own hands their own natural resources and to exploit them for their own benefit and not for the benefit of multinational corporations. It is time for them flatly to reject all forms of subordination and dependence on any Power and all interference and all pressure, be it political, economic or military. It is time for them to demand, in combined and concerted fashion, the dismantling of foreign military bases on the territories" of their countries which have been established against their will. It is time for them to make an effective contribution to the safeguarding of international peace and security and the easing of international tension. It is time for them to make a further effort to find effective means of mobilizing their human, financial, organizational and technological resources, thus laying a solid foundation for mutual economic cooperation [in a wide variety of fields]".
To achieve that, perhaps all that is necessary
"is for all the nonaligned countries without exception decisively to put into effect the final Declaration and the Program of Action for economic cooperation approved at the historic Sixth Conference of Heads of State or Government of NonAligned Countries, held at Havana from 3 to 9 September 1979, for the serious problems besetting the world today to be properly resolved. That is our hope and our conviction".18
258.	Directly faced with the provocations, acts of aggression and challenges of the racist and terrorist Pretoria regime, the People's Republic of Angola expects from the international community further commitment and decisions commensurate with the requirements of the moment, so that the Angolan people can, for its part, make greater efforts to expel the racist invaders, to retaliate against future acts of aggression and to ensure the defense of its national sovereignty and territorial integrity. In the crucial situation facing southern Africa, any passiveness, any abdication of duty on the part of the international community would be a reward for illegality, a substantial encouragement for criminal acts of aggression and even a contribution to the consolidation of the minority racist and terrorist Pretoria regime.
259.	No one here is unaware of the magnitude or the intent of the recent armed invasion perpetrated by the Pretoria regime against the People's Republic of Angola, or the enormous sacrifices already made by the people of Angola and the extremely high price it is paying, virtually alone, in thousands of human lives and in material damage, in the accomplishment of its internationalist duty and in the implementation of the relevant resolutions of international bodies concerning the independence of Namibia.
260.	At that time, the head of State and Government of Angola took care to bring to the attention of the competent international bodies and forums the facts of the brutal aggression and its disastrous consequences. He requested the. convening of an emergency meeting of the Security Council so that the Council could take effective measures commensurate with the situation, once it had recognized a flagrant violation of the sovereignty and territorial integrity of the People's Republic of Angola and a grave threat to international peace and security.
261.	Despite the condemnations of the South African invasion made in firm and unequivocal terms by nearly the whole of the international community, the Government of the United States of America unscrupulously resorted to the use of the veto to oppose the adoption of a Security Council resolution that would have condemned the racist and terrorist Pretoria regime. That was clear proof of its close alliance with the shameful system of apartheid, and undeniable testimony to its denial of human rights and its insolent scorn for the African community in particular.
262.	Ever since the establishment of the United Nations Council for Namibia in May of 1967 as the legal Administering Authority of Namibia until independence and the decision-making body of the United Nations for that Territory, the Pretoria regime and its allies have endeavored to thwart the discharge of the mandate of that Council and have orchestrated a series of maneuvers aimed at impeding or delaying as long as possible the inevitable independence of the Namibian people and, notably, the coming to power of the South West Africa People's Organization [SWAPO], the sole legitimate representative of the people of Namibia.
263.	In Security Council resolutions 428 (1978), 447 (1979), 454 (1979) and 475 (1980) on the numerous premeditated, persistent and prolonged armed invasions perpetrated by South Africa, in flagrant violation of the airspace, national sovereignty and territorial integrity of the People's Republic of Angola, the Security Council, among other things, in condemning South Africa's aggression against the People's Republic of Angola,
"... demands that South Africa scrupulously respect the independence, sovereignty and territorial integrity of the People's Republic of Angola" [resolution 428 (1978), para. 4]',
"Demands that South Africa cease immediately its provocative armed invasions against the People's Republic of Angola ..." [resolution 447 (1979), para. 3];
"Requests Member States urgently to extend all necessary assistance to the People's Republic of Angola and other frontline States ..." [ibid., para. 5];
"Calls for the payment by South Africa of full and adequate compensation to the People's Republic of Angola for the damage to life and property resulting from these acts of aggression" [resolution 475 (1980), para. 6];
"Decides to meet again in the event of further acts of violation of the sovereignty and territorial integrity of the People's Republic of Angola by the South African racist regime, in order to consider the adoption of more effective measures in accordance with the appropriate provisions of the Charter of the United Nations, including Chapter VII thereof' [ibid., para. 7],
264.	As can be seen, the Security Council decided on numerous occasions to envisage the adoption of more effective measures against the Pretoria regime. And we have been awaiting those measures patiently to this day.
265.	Thus, faced with the intransigence of the Pretoria regime in regard to putting an end to its illegal occupation of Namibia, faced with its refusal to observe the relevant resolutions of competent international bodies, faced with the continued criminal aggression perpetrated against the People's Republic of Angola and other front-line States, which undeniably represents a serious threat to international peace and security, a particularly serious question arises: how many new acts of violation of the sovereignty and territorial integrity of the People's Republic of Angola, how many invasions or acts of premeditated armed aggression, how much loss of human life and how much more material damage must we suffer before the competent international bodies adopt the really effective measures that are available to them?
266.	Everybody knows that Security Council resolution 435 (1978) and the United Nations plan elaborated and negotiated by the Western Powers within the contact group are being challenged by the present North American Administration, concerned as it is with providing protection to the apartheid regime and the latter's illegal interests in Namibia.
267.	The contact group having expressed in Rome its "belief that Security Council resolution 435 (1978) provided a solid basis for the achievement of a negotiated settlement of the Namibian question, Africa is waiting for the foreign ministers of the member nations of that group to establish, at their forthcoming meeting to be held on 24 September here in New York, the modalities and the timetable for the implementation of Security Council resolution 435 (1978), without amendment of any kind, so that Namibia may become independent during 1982.
268.	In South Africa itself, the situation continues to deteriorate progressively, to the extent that the internal contradictions of the apartheid regime have been aggravated and the heroic fighters of the African National Congress [ANC] tirelessly pursue their political and military activities, the effects of which have been recognized by the Pretoria regime and by the South African press. Our tributes and confirmation of our steadfast solidarity go to the ANC militants.
269.	In Western Sahara, the heroic Sahraoui people, led by the POLISARIO Front 20 its sole legitimate representative, is victoriously continuing its armed struggle against Moroccan occupation to recover its independence and its national sovereignty. It is with new, justified hope that we are awaiting the necessary political solution in the wake of the recent deliberations of the Implementation Committee on Western Sahara of the Organization of African Unity [OAU], which met from 24 to 26 August at Nairobi. We hope that the decision of that Committee to organize and conduct a general and free referendum on self-determination may become a reality as soon as possible, once a ceasefire has been established between the parties to the conflict, namely, the Sahraoui Arab Democratic Republic and the Kingdom of Morocco, and once the withdrawal of the Moroccan forces has been assured.
270.	As regards the development of the situation in the Democratic Republic of Afghanistan, we reaffirm that the specific proposals contained in the declarations of its Government since 15 May 1980 constitute a valid basis for the search for a negotiated political solution. What is essential is that the neighboring countries, that is, Pakistan and Iran, heed these words, in line with the principle of the peaceful settlement of disputes, because that would result in the normalization of relations among three neighboring nonaligned countries and would favor the restoration of a climate of harmony and stability in the region.
271.	For its part, the valiant people of the People's Republic of Kampuchea has won appreciable success since last year in consolidation of its revolutionary process and in gaining control of its territory, as well as in the economic and social fields. It is, however, regrettable and inconceivable that the legitimate representatives of the people of Kampuchea still do not occupy their rightful place in all international bodies.
272.	Despite the persistent efforts of the heroic people of Korea to reunify its country peacefully and without any foreign interference in its internal affairs, we note with indignation the continued imperialist* maneuvers aimed at establishing two Koreas. It is imperative that there be an unconditional withdrawal of foreign troops stationed in the southern part of Korea, that the armistice agreement be replaced by a lasting peace agreement and that existing military bases there be dismantled, in order that the people of Korea in its entirety may make a reality of the three principles that are essential to its future: independence, peaceful reunification and national unity.
273.	As regards the situation that prevails in East Timor, it is deplorable and unacceptable that foreign armed forces belonging to a member nation of the nonaligned movement should have occupied a part of the Territory namely, the capital of the Democratic Republic of East Timor ever since the proclamation of its independence in 1975, following the withdrawal of the former administering Power without its having defined or established the legal and political status of the Territory.
274.	Last year the Portuguese Government decided to re-assume its obligations and responsibilities with regard to East Timor, and it formally reaffirmed the right of the people of East Timor to self-determination. We permit ourselves to hope that the Portuguese Government will effectively, with firmness and courage, make every effort to end the Indonesian military occupation and ensure the transfer of power to the people of the Democratic Republic of East Timor, in so far as it bears responsibility for finding a solution to this problem.
275.	In this context, we appeal to the international community to note the verdict of the Permanent People's Tribunal on East Timor, which met in Lisbon from 19 to 21 June 1981. The verdict has been circulated as document A/36/448. That verdict clearly shows that the Indonesian Government has been guilty of the crime of war and genocide in East Timor and that the Government of the United States is guilty of complicity in the aggression.
276.	It is incumbent upon the international community to render all possible assistance to the people of East Timor.
277.	In the Middle East the problem remains the same, although its consequences are becoming even graver for the Arab peoples. As long as the legitimate right of the Arab people of Palestine to recover their homeland, usurped by Israel, and to establish an independent State is not fully recognized by all, as long as Israel does not withdraw from all the occupied Arab territories, as long as it does not stop its criminal raids and aggression against Lebanon, as long as it continues its policy of establishing settlements in Palestinian or occupied Arab territory, as long as the United States of America does not stop supporting Israel in all possible ways in its plans for annexation, as long as Jerusalem is not fully restored to the Arab nation and as long as the so-called Camp David agreements and the EgyptianIsraeli peace treaty represent a partial and separate commitment which does not take into account the inalienable rights of the Palestinian people, thus constituting a gross violation of resolutions adopted by numerous international bodies, a just and lasting peace will never be achieved. However, we are convinced that the solution of the Palestinian problem and of the Middle East situation is in the hands of the Arab countries if they decide, together, to use all the means available to them against all those that support Israel.
278.	We reaffirm our steadfast support for the Palestinian people and their sole legitimate representative, the PLQ.
279.	We also take this occasion to reaffirm our tireless support for the people and Government of the Republic of Cyprus in their just struggle to protect their independence, sovereignty, territorial integrity, unity and non alignment.
280.	In Latin America appreciable and positive changes have taken place thanks to the courageous struggle waged by the peoples there. We commend the victories won by the people of El Salvador and their front-line organizations, the Frente Democratico Revolucionario and the Fuerzas Populares de Liberación Nacional Farabundo Marti', in their legitimate struggle against the present regime, as well as the successes achieved by the Puerto Rican and Chilean peoples in their struggle against imperialism and its agents to bring about a transfer of power to them and so that they may freely decide their own future.
281.	It is with particular satisfaction that we welcome the Republic of Vanuatu on its becoming a Member of the United Nations. We also welcome the proclamation of independence of Belize, which we hope soon to see a Member of the United Nations.
282.	The people of Angola will soon commemorate the sixth anniversary of the proclamation of the People's Republic of Angola. Under the enlightened leadership of Comrade Jose Eduardo Dos Santos, President of the MPLA—the Labor Party—President of the Republic and Commander in Chief of the Armed Forces, the Angolan people are fully mobilized to expel the armed forces of Pretoria from the southern part of the national territory and thereby to guarantee the sovereignty and territorial integrity of the People's Republic and to devote the necessary means to its economic and social development.
283.	We wish to express our deep gratitude to all those who, in one way or another, have shown their solidarity with us following the criminal invasion carried out by the racist and terrorist Pretoria regime. We hope that the People's Republic of Angola will be able to benefit from the urgent provision of material and financial assistance so that it may overcome the present grave situation and ensure our national reconstruction. The struggle goes on. Victory is certain.
